         Case
          Case1:19-cv-04327-VEC
               1:19-cv-04327-VEC Document
                                  Document96-1
                                           97 Filed
                                               Filed03/04/20
                                                     03/04/20 Page
                                                               Page11ofof23




                                                                 USDC SDNY
 UNITED STATES DISTRICT COURT                                    DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 03/04/2020
 BEN FEIBLEMAN,

                                        Plaintiff,

                              V.                           No. 1: 19-cv-4327 (VEC) (KHP)

 THE TRUSTEES OF COLUMBIA
 UNIVERSITY 1N THE CITY OF NEW YORK,
                                        Defendant.




                  STIPULATION AND !PROPOSED! ORDER REGARDING
                 DEFENDANT'S TIME TO FILE A RESPONSIVE PLEADING



         WHEREAS, on February 24, 2020, the Court entered an Opinion and Order ("Order," ECF

94) granting in part and denying in part Defendant The Trustees of Columbia University in the

City of New York's ("Columbia's") Partial Motion to Dismiss the Complaint (see ECF 46);

        WHEREAS, pursuant to the Court's Order, Plaintiff's time to move for leave to amend the

Complaint is March 13, 2020 (ECF 94 at 39);

        WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), Columbia's time to

file a responsive pleading is currently March 9, 2020, or four days before the date by which

Plaintiff may seek leave to amend the Complaint; and

        WHEREAS, if Plaintiff seeks and is granted leave to amend the Complaint, under the

existing schedule, Columbia could be required to answer more than once;

        IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned attorneys

for the parties in this action, that:
          Case
           Case1:19-cv-04327-VEC
                1:19-cv-04327-VEC Document
                                   Document96-1
                                            97 Filed
                                                Filed03/04/20
                                                      03/04/20 Page
                                                                Page22ofof23




          1.        The deadline for Columbia to file a responsive pleading will be adjourned to the

                    earlier of:

                    a.       14 days after Plaintiff advises the Court and Columbia in writing that he

                             will not seek leave to amend the Complaint, or

                    b.       14 days after the Court enters a decision on any letter motion Plaintiff files

                             seeking leave to amend the Complaint.


Dated: Ma ch 4, 2020
       N   York, New York




R b rta                  n                                  · berly C . Lau
Ga ·el               zer                                  J   s E. Figliozzi
KAPLA          EC   'R & FINK LLP                         WARSHAW BURSTElN, LLP
350 Fi    Avenue, Suite 7110                              575 Lexington Avenue
New York, NY 10118                                        New York., NY 10022
 (212) 763-0883                                           (212) 984-7700
rkaplan@kaplanhecker.com                                  klau@wbny.com
gtenzer@kaplanhecker.com                                  j figliozzi@wbny .com

Michele S. Hirshman                                       Attorneys for Plaintiff Ben Feibleman
Darren W. Johnson
PAUL, WEISS, R1PKIND, WHARTON &
GARRISON LLP
1285 A venue of the Americas
New York, NY 10019-6064
Main: (212) 373-3000
Fax: (212) 757-3990
mhirshman@paulweiss.com
djohnson@paulweiss.com

Attorneys for Defendant                                        SO ORDERED.           Date: 03/04/2020
The Trustees ofColumbia University in the
City ofNew York


                                                               HON. VALERIE CAPRONI
                                                               UNITED STATES DISTRICT JUDGE

                                                      2
